Exhibit 10.3

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”), dated as of December 20, 2012 is
by and among Chesapeake Midstream Development, L.L.C. (successor to Chesapeake
Midstream Holdings, L.L.C.), a Delaware limited liability company (“CMD”),
Access Midstream Ventures, L.L.C. (f/k/a Chesapeake Midstream Ventures, L.L.C.),
a Delaware limited liability company (“Midstream Ventures”), Access Midstream
Partners, L.P. (f/k/a Chesapeake Midstream Partners, L.P.), a Delaware limited
partnership (the “Partnership”), Chesapeake Energy Marketing, Inc., a Delaware
corporation (“CEMI”), Chesapeake Exploration L.L.C., an Oklahoma limited
liability company (including in its capacity as successor by merger to DDJET
Limited, LLP, “CELLC”), Chesapeake Louisiana L.P., an Oklahoma limited
partnership (“CLLP”), Appalachia Midstream Services, L.L.C., an Oklahoma limited
liability company (“AMS”), Chesapeake Appalachia, L.L.C., an Oklahoma limited
liability company (“CALLC”), Magnolia Midstream Gas Services, L.L.C., an
Oklahoma limited liability company (“MMGS”) Access MLP Operating, L.L.C. (f/k/a
Chesapeake Midstream Partners, L.L.C.), a Delaware limited liability company
(“MLP Operating”) and Empress, L.L.C., an Oklahoma limited liability company
(“Empress” and, together with CMD, Midstream Ventures, the Partnership, CEMI,
CELLC, CLLP, AMS, CALLC MMGS, MLP Operating, the “Parties” and, each
individually, a “Party”).

RECITALS

WHEREAS, CMD and the Partnership are parties to that certain Unit Purchase
Agreement, dated December 11, 2012 (the “Purchase Agreement”), pursuant to which
the Partnership is acquiring the Units from CMD; and

WHEREAS, the Parties have determined that, in connection with the closing of the
transactions contemplated by the Purchase Agreement, it is advisable and in
their respective best interests to terminate the following (collectively, the
“Terminated Provisions”): (i) Section 2.1 of that certain Omnibus Agreement by
and among CMD, Midstream Ventures and the Partnership, dated as of August 3,
2010 (as amended, the “Omnibus Agreement”), (ii) that certain Marketing and
Non-Compete Agreement by and among the MLP Operating, CEMI, CELLC, CLLP and
DDJET, dated as of September 30, 2009, (iii) that certain Marketing and
Noncompete Agreement by and among AMS, CEMI and CALLC, dated as of December 31,
2011 and (iv) that certain Marketing and Noncompete Agreement by and among MMGS,
CEMI, CLLP and Empress, dated as of December 21, 2010.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1. Definitions. All capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement.



--------------------------------------------------------------------------------

2. Termination. The Parties hereby agree that, effective as of the Closing, the
Terminated Provisions shall be terminated for all purposes and that the Parties
and any other Person that could be bound by the Terminated Provisions are
released from all of their respective duties, obligations and liabilities
arising thereunder and are no longer entitled to any of their respective rights
or benefits to the extent arising solely thereunder, whether arising before or
after the Closing. No part of the Terminated Provisions shall survive the
termination of the Terminated Provisions; provided, however, for the avoidance
of doubt, all provisions of the Omnibus Agreement other than Section 2.1 shall
survive the partial termination of the Omnibus Agreement and shall remain
unchanged and in full force and effect.

3. Release. Each Party hereby releases, acquits, waives, and forever discharges
the other Parties from any and all claims, demands, liabilities, rights of
contribution, obligations, covenants, promises, damages and judgments, whether
known or unknown, absolute or contingent, direct or indirect, or causes of
action, at law or in equity, as well as any other kind or character of claim or
action, whether past or present and whether based upon breach of duty (including
breach of fiduciary duty), contract, law or statutory right, known or unknown,
arising, directly or indirectly, proximately or remotely, out of the Terminated
Provisions (the “Released Claims”). The Parties understand and agree that this
is a full, final and complete release, and agree that this release may be pled
as an absolute and final bar to any and all suits pending or that may hereafter
be filed or prosecuted by any Person in respect of any of the matters released
hereby.

4. No Additional Facts. Each of the Parties expressly waives any rights such
Party or any of its Affiliates may have under any applicable laws to preserve
any Released Claims, which are not known or suspected to exist in such Party’s
favor at the time of executing this Agreement. Each Party understands and
acknowledges that it may discover facts different from, or in addition to, those
which it presently knows or believes to be true with respect to the Released
Claims, and agrees that this release shall be and remain effective in all
respects notwithstanding any subsequent discovery of different and/or additional
facts. To that end, with respect to the Released Claims only, the Parties
expressly waive and relinquish any and all provisions, rights and benefits
conferred by any law of the United States or of any state or territory of the
United States or of any other relevant jurisdiction, or principle of common law
that is similar, comparable or equivalent to Section 1542 of the California
Civil Code. This Agreement is intended to be and is final and binding regardless
of any claim of misrepresentation, promise made with the intention of
performing, mistake of law or any other circumstances whatsoever.

5. No Suits or Actions. Without limiting any of the rights of the parties to the
Purchase Agreement, each Party irrevocably covenants to refrain from asserting
any claim or demand, or commencing or causing to be commenced, any proceeding of
any kind against any other Party before any court, arbitrator or other tribunal
in any jurisdiction, whether as a claim, cross-claim or counterclaim, based upon
any Released Claims.

6. Accord and Satisfaction. Without limiting any of the rights of the parties to
the Purchase Agreement, this Agreement and the releases reflected herein shall
be effective as a full and final accord and satisfaction and release of all of
the Released Claims.

 

2



--------------------------------------------------------------------------------

7. No Assignment of Claims. Each Party hereby represents and warrants to the
other Parties that there has been no assignment or other transfer of any
interest in the Terminated Provisions or any Released Claim by such Party,
except for pursuant to the Assignment Agreement, dated June 7, 2012, by and
among CMD, Midstream Ventures and Global Infrastructure Management, L.L.C.,
which is no longer in effect.

8. Further Assurances. Each Party agrees to execute and deliver such further
agreements, instruments and documents and to take such further actions as any
other Party may reasonably request to further evidence, confirm and effect the
termination and release contemplated herein.

9. Counterpart Execution. This Agreement may be executed in counterparts (by
facsimile or otherwise), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

10. Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by either Party (whether by
operation of law or otherwise) without the prior written consent of the other
Parties. This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. Section 9.2 of
the Purchase Agreement is incorporated by reference and shall apply mutatis
mutandis as if fully set forth herein.

12. Severability. If any clause or provision of this Agreement is, or is deemed
to be, illegal, invalid or unenforceable, the remainder of this Agreement will
not be affected thereby. It is the intention of the Parties that if any such
clause or provision is held to be illegal, invalid or unenforceable, there will
be added in lieu thereof a clause or provision, as applicable, as similar in
terms to such clause or provision as is possible to make such clause or
provision legal, valid and enforceable.

13. Interaction with Purchase Agreement. For the avoidance of doubt,
notwithstanding anything to the contrary in this Agreement, nothing herein shall
in any way limit any rights or remedies of any party to the Purchase Agreement
under the Purchase Agreement or any of the representations, warranties,
covenants or agreements made therein and the provisions of this Agreement shall
be without prejudice to the provisions of the Purchase Agreement. In the event
of a conflict or inconsistency between the terms and provisions of this
Agreement and the terms and provisions of the Purchase Agreement, the terms and
provisions of the Purchase Agreement shall prevail.

14. Entire Agreement. This Agreement and the other Transaction Documents
supersede all prior understandings, agreements, or representations by or among
the Parties, written or oral with respect to the subject matter hereof and
thereof. Without limiting the foregoing, the Parties formally acknowledge and
agree that (i) each of the Transaction Documents were, at the time of execution,
and continue to be, executed and delivered in connection with each of the other
Transaction Documents and the transactions contemplated thereby, (ii) the
performance of each of the Transaction Documents and expected benefits therefrom
are a material inducement to the willingness of the Parties to enter into and
perform

 

3



--------------------------------------------------------------------------------

the other Transaction Documents and the transactions described therein, (iii)
the Parties would not have been willing to enter into any of the Transaction
Documents in the absence of the entrance into, performance of and the economic
interdependence of, the Transaction Documents, (iv) the execution and delivery
of each of the Transaction Documents and the rights and obligations of the
parties thereto are interrelated and part of an integrated transaction being
effected pursuant to the terms of the Transaction Documents, (v) irrespective of
the form such documents have taken, or otherwise, the transactions contemplated
by the Transaction Documents are necessary elements of one and the same overall
and integrated transaction, (vi) the transactions contemplated by the
Transaction Documents are economically interdependent, (vii) it is the intent of
the Parties that they have executed and delivered the Transaction Documents with
the understanding that the Transaction Documents constitute one unseverable and
single agreement and (viii) each Party will cause any of its successors or
permitted assigns of any Transaction Document that constitutes an Affiliate of
such Party or a transferee of all or substantially all of the Gas Business
whether by any Gas Business Transfer, to expressly acknowledge and agree
(mutatis mutandis with respect to such successor or permitted assign’s adherence
to the obligations of the Party hereunder) to the matters referred to in this
Section 14 prior to any assignment or transfer of any Transaction Document (or
rights, duties, obligations or liabilities thereunder), by operation of law, or
otherwise; provided, however, that notwithstanding anything to the contrary
contained in this Section 14, (1) nothing in this Section 14 shall prohibit,
restrict or otherwise limit any assignment of any Transaction Document (or
rights, duties, obligations or liabilities thereunder) in accordance with its
contractual terms or any Change of Control of a party thereto (to the extent
permitted by such Transaction Document), (2) if a Transaction Document is wholly
or partially assigned by a party thereto that is a Chesapeake Entity in
accordance with its contractual terms and the assignee does not constitute a
Chesapeake Entity, other than in connection with a Gas Business Transfer or a
Change of Control of Chesapeake Energy Corporation (or its successors or
assigns) or a Change of Control of one or more Chesapeake Entities which
together own the Gas Business, then, from and after the effective date of such
assignment, such Transaction Document (to the extent assigned) shall constitute
an independent instrument that is unrelated to any other Transaction Document
and such Transaction Document (to the extent assigned) and the transactions
contemplated thereby shall no longer be, or be deemed to be, (x) interrelated
with any other Transaction Document, (y) part of an integrated transaction
effected pursuant to the terms of the Transaction Documents or (z) economically
interdependent with respect to any other Transaction Documents or any
transactions contemplated by any other Transaction Document, (3) if a party to a
Transaction Document that is a Chesapeake Entity undergoes a Change of Control
in accordance with the terms of such Transaction Document, other than in
connection with a Gas Business Transfer or a Change of Control of Chesapeake
Energy Corporation (or its successors or assigns) or a Change of Control of one
or more Chesapeake Entities which together own the Gas Business, and, after
giving effect to such Change of Control, such party is Governance Controlled by
a Person other than a Chesapeake Entity, then, from and after the effective date
of such Change of Control, such Transaction Document shall constitute an
independent instrument that is unrelated to any other Transaction Document and
such Transaction Document and the transactions contemplated thereby shall no
longer be, or be deemed to be, (x) interrelated with any other Transaction
Document, (y) part of an integrated transaction effected pursuant to the terms
of the Transaction Documents or (z) economically interdependent with respect to
any other Transaction Documents or any transactions contemplated by any other
Transaction Document, and (4) if any Chesapeake

 

4



--------------------------------------------------------------------------------

Entity assigns to any Person that is not a Chesapeake Entity an interest in any
oil and gas assets that are dedicated to any Transaction Document in accordance
with the terms of such Transaction Document, other than in connection with a Gas
Business Transfer or a Change of Control of Chesapeake Energy Corporation (or
its successors or assigns) or a Change of Control of one or more Chesapeake
Entities which together own the Gas Business, then, from and after the effective
date of such assignment, such Transaction Document shall constitute an
independent instrument that is unrelated to any other Transaction Document and
such Transaction Document and the transactions contemplated thereby shall no
longer be, or be deemed to be, (x) interrelated with any other Transaction
Document, (y) part of an integrated transaction effected pursuant to the terms
of the Transaction Documents or (z) economically interdependent with respect to
any other Transaction Documents or any transactions contemplated by any other
Transaction Document. For the avoidance of doubt, the parties acknowledge that
nothing in this Section 14 will affect any provision in any Transaction Document
with respect to assignment, change of control, transfer or similar events.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby execute this Agreement effective as of
the date first written above.

 

CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C. By:   /s/ Domenic J. Dell’Osso, Jr.
Name:   Domenic J. Dell’Osso, Jr. Title:   Executive Vice President and Chief
Financial Officer

 

CHESAPEAKE ENERGY MARKETING, INC. By:   /s/ Domenic J. Dell’Osso, Jr. Name:  
Domenic J. Dell’Osso, Jr. Title:   Executive Vice President and Chief Financial
Officer

 

CHESAPEAKE EXPLORATION L.L.C. By:   /s/ Domenic J. Dell’Osso, Jr. Name:  
Domenic J. Dell’Osso, Jr. Title:   Executive Vice President and Chief Financial
Officer

 

CHESAPEAKE LOUISIANA L.P.   By: Chesapeake Operating, Inc., its General Partner

 

By:   /s/ Domenic J. Dell’Osso, Jr. Name:   Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President and Chief Financial Officer

 

APPALACHIA MIDSTREAM SERVICES, L.L.C. By:   /s/ J. Michael Stice Name:   J.
Michael Stice Title:   Chief Executive Officer

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

CHESAPEAKE APPALACHIA, L.L.C. By:   /s/ Domenic J. Dell’Osso, Jr. Name:  
Domenic J. Dell’Osso, Jr. Title:   Executive Vice President and Chief Financial
Officer

 

MAGNOLIA MIDSTREAM GAS SERVICES, L.L.C. By:   /s/ J. Michael Stice Name:   J.
Michael Stice Title:   Chief Executive Officer

 

EMPRESS, L.L.C.

By:   /s/ Domenic J. Dell’Osso, Jr. Name:   Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President and Chief Financial Officer

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

ACCESS MLP OPERATING, L.L.C. By:   /s/ J. Michael Stice Name:   J. Michael Stice
Title:   Chief Executive Officer

 

ACCESS MIDSTREAM PARTNERS, L.P. By:   Access Midstream GP, L.L.C., its General
Partner

 

By:   /s/ J. Michael Stice Name:   J. Michael Stice Title:   Chief Executive
Officer

 

ACCESS MIDSTREAM VENTURES, L.L.C. By:   /s/ J. Michael Stice Name:   J. Michael
Stice Title:   Chief Executive Officer

[Signature Page to Termination Agreement]